REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 21 recites a wireless device comprising: 
an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising: 
a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and 
a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.

Claim 26 recites a wireless device comprising: 
an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising: 
wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and 
a second antenna configured to operate in at least one frequency band being used by a 4G communication standard, the second antenna defining an antenna box that is a minimum-sized parallelepiped that completely encloses a volume of the second antenna and wherein each face of the minimum-sized parallelepiped is tangent to at least one point of the volume of the second antenna, an orthogonal projection of the antenna box along a normal to a face with a largest area of the second antenna defining an antenna rectangle, an aspect ratio of the antenna rectangle being defined as a ratio between a width and a height of the antenna rectangle, and wherein the aspect ratio has a value of at least 2, and wherein at least one of the first and second antennas is close to a first short side of a ground plane rectangle enclosing the ground plane.

Claim 31 recites a wireless device comprising: 

a first antenna configured to provide operation in at least three frequency bands being used by 4G communication standards, the first antenna defining an antenna contour comprising an entire perimeter of the first antenna, the antenna contour comprising at least twenty segments, wherein the antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35, and wherein the first antenna defines an antenna box that is a minimum-sized parallelepiped that completely encloses a volume of the first antenna and wherein each face of the minimum-sized parallelepiped is tangent to at least one point of the volume of the first antenna, an orthogonal projection of the antenna box along a 4U.S. APPLICATION No. 17/246,192 PRELIMINARY AMENDMENT normal to a face with a largest area of the first antenna defining an antenna rectangle, an aspect ratio of the antenna rectangle being defined as a ratio between a width and a height of the antenna rectangle, wherein the aspect ratio has a value of at least 2; and 
a second antenna configured to provide operation in a first wireless service, the second antenna being proximate to a side of a ground plane rectangle enclosing the ground plane.  

The related prior art does not anticipate or render obvious the invention above:
Tran (US 6,989,794) discloses a wireless device having an antenna system comprising a ground plane layer and a least two antennas to simultaneously support radiation modes for at least first, second, and third frequency bands (Fig. 2; abstract; col. 2, lines 15-19). However, the reference is silent on details about (1) wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35 (claim 21, 26 and 31).
Navsariwala (US 20050176390 A1) discloses slotted multi-band antenna cellular device having has an RF coupling structure (110) and a resonant RF structure (102). The RF coupling structure (110) has an RF connection (116, 118) and an RF coupling end (112, 114). The resonant RF structure (102) is reactively coupled to the RF coupling end (112, 114). The resonant RF structure (102) has a first end (106) and a second end (108) and has a conductive perimeter (102) enclosing at least one slot area (104) configured to induce an additional resonant RF band for the resonant RF structure (102). The first end (106) and the second end (108) are reactively coupled to a ground plane (124, 120) to facilitate longer wavelength operation (abstract, Fig. 1). However, the reference is silent on details about (1).
Sabet (US 20020000944 A1) discloses an omni-directional printed antenna that including at least two wound slot antenna elements. The  (abstract, Fig. 4, Fig. 10, Fig. 13, par. 0031-0033). However, the reference is silent on details about (1).
Mikkola (US 20040145527 A1) discloses a planar antenna structure intended to be used in small portable radio devices. The radiating element (340) of the antenna is a conductive part in the cover of the radio device or a conductive coating attached to the cover. The radiating element is fed electro-magnetically by a parallel planar feed element (330) connected to the antenna port and located near the radiating element, between it and the ground plane (310). Between the feed element and antenna port there is a feed circuit (320) to provide matching for the antenna and, if necessary, forming an additional operating band (Abstract, Fig. 3-4). However, the reference is silent on details about (1).
Cohen (US 6452553 B1) discloses an antenna which includes at least one element whose physical shape is at least partially defined as a (abstract, Fig. 7). However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 21, 26, and 31. The above prior references, in combination, do not render the invention of claim 21, 26, and 31. Therefore, claim 21, 31, and their dependent claims are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is .  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643